      Case 3:19-cr-00782-JLS Document 10 Filed 02/12/19 PageID.13 Page 1 of 2



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 RENEE GREEN
   Special Assistant U.S. Attorney
 3 Illinois Bar No.: 6270798
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-6775
   Email: Renee.Green@usdoj.gov
 6
   Attorneys for the United States
 7

 8                        UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,           Case No.: 19-MJ-0007-JLB
11              Plaintiff,
12        v.                             JOINT MOTION FOR PROTECTIVE ORDER
                                         FOR INFORMATION REGARDING MINORS
13                                       AND ORDER REGARDING COMPLIANCE WITH
     ROBERT ARNOLD KOESTER,              18 U.S.C. § 3509(d)
14

15              Defendant.

16

17       It is the JOINT MOTION of the parties that the Court sign, and

18 cause to be filed, the proposed “Protective Order for Information

19 Regarding Minors and Order Regarding Compliance with 18 U.S.C. §

20 3509(d).” The protective order is necessary in order to give the

21 defense reasonable access to the discovery in this case, which

22 contains identifying information regarding minor victims.

23

24       DATED: February 12, 2019           Respectfully submitted,
25                                          ROBERT S. BREWER, JR.
                                            United States Attorney
26

27
         /s/Melissa Bobrow                  /s/Renee Green
28       Melissa Bobrow                     Renee Green
         Counsel for Defendant              Special Assistant U.S. Attorney
        Case 3:19-cr-00782-JLS Document 10 Filed 02/12/19 PageID.14 Page 2 of 2



 1
                                         UNITED STATES DISTRICT COURT
 2
                                    SOUTHERN DISTRICT OF CALIFORNIA
 3
      UNITED STATES OF AMERICA,
 4                                                    Case No.: 19-MJ-0007-JLB
                       Plaintiff,
 5
                                                      CERTIFICATE OF SERVICE
              v.
 6
      ROBERT ARNOLD KOESTER,
 7
 8                     Defendant

 9 IT IS HEREBY CERTIFIED THAT:
10      I, RENEE GREEN, am a citizen of the United States and am at
11 least eighteen years of age. My business address is 880 Front Street,
     Room 6293, San Diego, California 92101-8893.
12
             I am not a party to the above-entitled action.                  I have caused
13 service of United States’ JOINT MOTION FOR PROTECTIVE ORDER, on the
     following parties by electronically filing the foregoing with the
14 Clerk of the District Court         using its ECF System, which
15 electronically notifies them.
16           Melissa Bobrow, Esq.

17      I hereby certify that I have caused to be mailed the foregoing,
   by the United States Postal Service, to the following non-ECF
18 participants on this case:
19
             None
20
     the last known address, at which place there is delivery service of
21 mail from the United States Postal Service.
22        I declare under penalty of perjury that the foregoing is true
     and correct.
23
24           Executed on February 12, 2019.

25                                                        s/Renee Green
                                                          RENEE GREEN
26                                                        Special Assistant U.S. Attorney
27
28                                                    2
     Joint Motion for Protective Order                                            19-MJ-00007-JLB
